We are unable to sanction appellant's contention that the evidence is not sufficient to support the conviction. The Ford automobile of the injured party was stolen upon the street. It was shown that the appellant and the witness Courts acted together in taking the car. Their conduct before and at the time of the theft was peculiar to a degree that it aroused the suspicion of the observers. There was no question of identity. The car was taken to another town and sold for an inadequate consideration. It was worth about $500 and was sold for $100. The identification number had been changed. Courts, in his testimony, assumes, in the main, the responsibility for the theft, claiming that appellant was not present when the number was changed. He concedes, however, that appellant knew that the car was stolen. He was present at the time that it was sold. The conduct of the parties before and after the theft was detailed upon the trial, and in our judgment, the nature of appellant's connection with the theft was peculiarly a question for the jury's determination.
The motion for rehearing is overruled.
Overruled. *Page 306